DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter Withdrawn
The indicated allowability of previous dependent claim 11, now amended claim 1, is withdrawn in view of the reference to Muratoglu et al. (US 2015/0045909).  Rejections based on this reference follow.

Withdrawn Rejections
The 35 U.S.C. 112(a), first paragraph, rejection of claims 1 and 6 of record in the previous Office Action mailed on 8/16/2022 has been withdrawn due to the Applicant's amendment filed on 10/10/2022.
The 35 U.S.C. 102(a)(1) and 102(a)(2) rejection of claim 13 as anticipated by Khosla et al. of record in the previous Office Action mailed on 8/16/2022 has been withdrawn due to the Applicant's amendment filed on 10/10/2022.



Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites “at least biocompatible surface active agent”. It is believed it should be corrected to recite “at least one biocompatible surface active agent”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 12, 14, 15, 17, 19, 20, 44 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muratoglu et al. (US 2015/0045909) [hereinafter Muratoglu].
Regarding claim 1, Muratoglu teaches a medical device (Figs. 3-4) for cooperating with a body surface of a patient comprising an elastically deformable substrate comprising hydrogel (see abstract) having a first surface, a second surface and a plurality of pores extending from the first surface towards the second surface to define a plurality of projections (areas between the pores) with the pores being fluidly isolated from one another along their depth, since they are trapped pores (Fig. 4; paragraphs [0049-0050]), and a lubricant comprising a Newtonian liquid (water) provided in the pores (paragraphs [0049] and [0051]).
The limitation “wherein applying a compressive force to the substrate with the body surface elastically deforms the projections to displace the lubricant out of the pores and provide hydrodynamic lubrication between the medical device and the body surface” in claim 1 is a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Muratoglu clearly teaches all the structural limitations of the claimed device. Accordingly, the device of Muratoglu is capable of performing the intended use recited in claim 1. 
Regarding claim 2, Muratoglu fails to specifically teach the projections forming a concave surface for receiving the body surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the device in Muratoglu to have the projections forming a concave surface, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04.
Regarding claim 3, Muratoglu discloses the substrate comprising hydrogel, thus Muratoglu discloses a substrate having a Young’s Modulus of about 0.1 MPa to about 100 MPa.
Regarding claim 7, the lubricant in Muratoglu is water and therefore inherently has a viscosity of about 1 x 10-4 Pa-s to about 10 Pa-s.
Regarding claim 8, Muratoglu discloses the lubricant comprises a water-soluble liquid (polyethylene glycol; Fig. 1).
Regarding claim 12, Muratoglu discloses the lubricant comprising water (paragraphs [0049] and [0051]).
Regarding claim 14, Muratoglu discloses the lubricant comprising at least one biocompatible surface active agent (Fig. 1; PEG; paragraph [0072]).
Regarding claim 15, Muratoglu discloses the at least biocompatible surface active agent comprising hyaluronic acid (paragraph [0072]).
Regarding claim 17, Muratoglu discloses the lubricant comprising at least one glycerol (paragraph [0072]).
Regarding claim 19, Muratoglu discloses the lubricant comprises at least one liquid polymer (Fig. 1; PEG).
Regarding claim 20, the limitation “wherein the elastically deforming projections pressurize the lubricant within the pores to produce a repulsive hydrodynamic force against the body surface” is a functional limitation and is deemed to be an inherent characteristic of the prior art, since the structure of the device in Muratoglu is substantially identical to that of the claimed device and is comprised of hydrogel. MPEP 2114.
Regarding claim 44, the limitation “wherein the lubricant completely covers the projections while the compressive force is applied to the substrate and when the compressive force is removed from the substrate” is a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Muratoglu clearly teaches all the structural limitations of the claimed device. Accordingly, the device of Muratoglu is capable of performing the intended use recited in claim 44. 
Regarding claim 45, the limitation “wherein each pore is filled entirely with the lubricant prior to and while applying the compressive force to the substrate” is a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Muratoglu clearly teaches all the structural limitations of the claimed device. Accordingly, the device of Muratoglu is capable of performing the intended use recited in claim 45. 



Allowable Subject Matter
Claims 9, 10, 16, and 18 are allowed. The following is a statement of reasons for the indication of allowable subject matter: Muratoglu fails to anticipate or render obvious the distinct feature of “a lubricant comprising a non-water-soluble liquid”, as recited in independent claim 9; the distinct feature of “a lubricant comprising at least one water-soluble liquid and at least one non-water-soluble liquid”, as recited in independent claim 10; the distinct feature of “a lubricant comprising at least biocompatible surface active agent”, as recited in independent claim 16; and the distinct feature of “a lubricant comprising at least one hydrogel”, as recited in independent claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781